                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


JOHN E. REARDON,                   :
                                   :      Civ. No. 13-5363
                                          (NLH)(AMD)
               Plaintiff,          :
                                   :
          v.                       :      MEMORANDUM OPINION &
                                          ORDER
                                   :
STATE OF NEW JERSEY, et al.,       :
                                   :
               Defendants.         :


APPEARANCES:

JOHN E. REARDON
1 JOANS LANE
BERLIN, NJ 08009

     Plaintiff appearing pro se

BRIAN P. WILSON
STATE OF NEW JERSEY
OFFICE OF THE ATTORNEY GENERAL
DIVISION OF LAW
25 MARKET STREET
P.O. BOX 112
TRENTON, NJ 08625

     Attorney for Defendants State of   New Jersey, the Hon.
     Victor Ashrafi, J.A.D., the Hon.   Margaret M. Hayden,
     J.A.D., the Hon. Edith K. Payne,   J.S.C., the Hon. Anthony
     M. Pugliese, J.S.C. and the Hon.   Ronald J. Freeman, J.S.C.
     (retired)

HILLMAN, District Judge

     WHEREAS, on January 7, 2015, this Court denied Plaintiff’s

second motion for leave to file an amended complaint [26] and

Plaintiff’s motion for reconsideration of the Court’s June 27,
2014 Opinion dismissing his complaint and denying his first

motion for leave to file an amended complaint [22]; and

          WHEREAS, on July 2, 2015, this Court denied Plaintiff’s

“MOTION to Set Aside the Order of Dismissal of this Case and for

Leave to Amend” [36]; and

          WHEREAS, currently pending before the Court is Plaintiff’s

“MOTION to set aside dismissal and for leave to Amend/Correct”

[42] and “MOTION for an order of compliance” [53];     1


    and

          WHEREAS, with regard to Plaintiff’s “MOTION to set aside


1    The Court’s last docket entry was the July 2, 2015
Memorandum Opinion and Order denying Plaintiff’s “MOTION to Set
Aside the Order of Dismissal of this Case and for Leave to
Amend” [36]. Plaintiff filed his “MOTION to set aside dismissal
and for leave to Amend/Correct” [42] almost four years later on
June 4, 2019. Since then, Plaintiff has sent for docketing 24
additional submissions in this case.

     The Court notes that on October 16, 2019, Robert B. Kugler,
U.S.D.J., issued a litigation preclusion order against Plaintiff
in 1:18-cv-11372-RBK-AMD that provides:

          “ORDERED that John E. Reardon shall be, and is hereby,
          ENJOINED from filing any further complaint, lawsuit, or
          petition in the United States District Court for the
          District of New Jersey without prior authorization of the
          Court; and it is further ORDERED that in the event that
          John E. Reardon desires to file any further complaint,
          lawsuit, or petition in the United States District Court
          for the District of New Jersey, he shall file an
          appropriate motion for leave to file such complaint,
          lawsuit, or petition under the present docket number.”

(1:18-cv-11372, Docket No. 74.) Since Judge Kugler issued the
litigation preclusion order, Plaintiff has filed 39 submissions
in that action.
                                     2
dismissal and for leave to Amend/Correct” [42], the Court adopts

its January 7, 2015 Opinion and Order (Docket No. 29, 30)

because Plaintiff’s instant motion is essentially a repeat of

his motions seeking the same relief, and the bases for the

denial of those motions apply equally to his current motion; and

      WHEREAS, with regard to Plaintiff’s “MOTION for an order of

compliance” [53], Plaintiff requests that the Court order the

Camden County Public Defender’s Office and the Attorney

General’s Office to provide him with the addresses of thirteen

individuals, several of whom had been named as defendants in

Plaintiff’s original complaint, or provide him with the name of

an individual authorized to accept service of process for them;

and

      WHEREAS, the Court cannot provide the relief Plaintiff

seeks because there is no pending action over which this Court

has jurisdiction to issue any orders regarding service of

process or other discovery-related requests;

      Accordingly,

      IT IS on this   2nd        day of   January   , 2020

      ORDERED that the Clerk shall reopen the case and shall make a

new and separate docket entry reading “CIVIL CASE REOPENED”; and

it is further

      ORDERED that Plaintiff’s “MOTION to set aside dismissal

and for leave to Amend/Correct” [42] and “MOTION for an order

                                 3
of compliance” [53] be, and the same hereby are, DENIED; and

it is further

     ORDERED that the Clerk shall re-close the file and make a

new and separate docket entry reading “CIVIL CASE TERMINATED.”




                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                4
